MEMORANDUM ***
Victor Dele Faloy, a federal prisoner, appeals the denial of his motion for return of certain speakers pursuant to Fed. R.Crim.P. 41(e). He also appeals the denial of his 28 U.S.C. § 2255 motion to vacate his fine, and for ineffective assistance of counsel. We affirm.
(1) Faloy was not entitled to lawful possession of the speakers because he conceded that the property in question did not belong to him, but rather to his co-defendant. See United States v. Fitzen, 80 F.3d 387, 388 (9th Cir.1996). Furthermore, the Rule 41(e) motion was properly denied because property used as a vessel to carry contraband is subject to forfeiture. See 21 U.S.C. § 881(a)(3); see also United States v. 1 Parcel of Real Prop., Lot U, Block 5 of Eaton Acres, 904 F.2d 487, 491 (9th Cir. 1990).
(2) The district court correctly dismissed Faloy’s motion for failure to file within the one-year limitations period. See 28 U .S.C. § 2255. Faloy’s conviction was affirmed by this court on December 17, 1991. See Faloy v. United States, Nos. 91-10031, 91-10033, 1991 WL 270708 (9th Cir. Dec. 17, 1991) (unpublished disposition). Faloy did not file his section 2255 petition until October 14,1997.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. At any rate, Faloy cannot move under § 2255 to vacate a fine. See United States v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 1999). Moreover, counsel was not ineffective.